Citation Nr: 0922749	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  05-12 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1966 to 
March 1970, including service in the Republic of Vietnam from 
September 1967 to September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

In July 2005, the Veteran presented testimony at a hearing 
before RO personnel.  A copy of the hearing transcript is 
associated with the claims file and has been reviewed.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As to the claims for service connection for hearing loss and 
tinnitus, the Board finds that additional development is 
required.  VA treatment records should be obtained, if 
available.  See 38 C.F.R. § 3.159(c)(2) (West 2002); Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).  In a statement dated in September 2004, the 
Veteran indicated that he had had a hearing test at the VA 
Medical Center in Jackson, MS within the last year.  
Additionally, in its March 2005 statement of the case, the RO 
referred to a March 2, 2004 VA audiology report.  This same 
record is discussed in the Veteran's representative's June 
2009 informal hearing presentation.  While VA treatment 
records are in the claims folder, this particular report is 
not among the records.  On remand, the RO should ensure that 
this record and all of the Veteran's VA clinical records are 
associated with the claims folder.

Before addressing the merits of the Veteran's claim for 
service connection for a psychiatric disorder, to include 
PTSD, the Board finds that additional development of the 
evidence is required.

Generally, the establishment of service connection for PTSD 
requires (1) medical evidence diagnosing PTSD in accordance 
with VA regulations, (2) credible supporting evidence that 
the claimed in-service stressor actually occurred, and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2008).  See Cohen v. Brown, 10 Vet. App. 128 (1997).

If the Veteran did not engage in combat with the enemy, or if 
the Veteran engaged in combat, but the alleged stressor is 
not combat-related, the Veteran's lay testimony, by itself, 
is insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence which corroborates the Veteran's 
testimony or statements.  Cohen, 10 Vet. App. at 147; Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996). 

In this case, the Veteran contends that he suffers from PTSD 
as the result of numerous stressors during service in 
Vietnam.  A review of service personnel records (SPRs) 
confirms that he served in the Republic of Vietnam from 
September 1967 to September 1968 with construction equipment 
repairman as his military occupational specialty (MOS).  The 
Veteran asserts the following in-service stressors: 1) 
sometime between October 1, 1967, to December 9, 1967, while 
driving a jeep truck during a convoy from Saigon to Bien Hoa, 
he drove over and killed a boy riding on a bicycle; 2) while 
he was in a foxhole, a Viet Cong threw a beer can grenade 
into the foxhole; 3) he burned dead bodies that were on a 
fence with diesel fuel; 4) during the Tet Offensive in 
January 1968, his unit at Bien Hoa Air Force Base came under 
mortar and rocket attack by the Viet Cong, many of whom were 
young boys and girls with AK-47s and satchel charges trying 
to overrun the base; and 5) sometime between February 1, 
1968, to April 1, 1968, he was caught in the shock wave of 
the blast of an Air Force bomb dump that was set off by an 
incoming rocket.  See PTSD questionnaire responses dated in 
December 2004 and July 2005; VA treatment records dated in 
October 2003, April 2004, and May 2004; the Veteran's 
statement dated in March 2005; and RO hearing transcript 
dated in July 2005.  

Here, VA medical records show that the Veteran entered a two-
month Trauma Recovery Program for his PTSD in July 2004, 
after he was diagnosed with PTSD by a VA physician based on 
his account of in-service stressors listed above.  See, e.g., 
VA treatment records dated in April 2004, July 2004, and 
September 2004.  However, the Board is not required to accept 
an appellant's uncorroborated account of his active service 
experiences.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  
Further, the VA physician cannot provide supporting evidence 
that a claimed in-service event actually occurred based on a 
post-service medical examination.  Moreau, 9 Vet. App. at 
395-96.  Thus, the remaining question for the non-combat 
stressors is whether there is credible supporting evidence 
that the alleged in-service stressors actually occurred.

In this regard, the Veteran has alleged five noncombat-
related stressors, and most of the alleged stressors are 
unverifiable based on the information provided by the 
Veteran.  That said, corroboration of every detail of a 
claimed stressor, including the Veteran's personal 
participation, is not required; rather, he only needs to 
offer independent evidence of a stressful event that is 
sufficient to imply his personal exposure.  See Pentecost v. 
Principi, 16 Vet. App. 124, 128 (2002 (quoting Suozzi v. 
Brown, 10 Vet. App. 307 (1997)).  Nevertheless, it is 
specific factual finding of the Board that the Veteran has 
not provided the VA with sufficient information for 
confirmation of most of the alleged stressors.

Specifically, with regard to stressors 1, 2, and 3, as 
mentioned above, the Board finds that they are not specific 
assertions of in-service stressors and cannot be verified.  
At a minimum, the Veteran must provide the RO the dates of 
these stressors (within two months), the specific unit he was 
assigned at the time of each stressor, the specific location 
of each stressor, and the full names of others involved.  
Here, although the Veteran provided the specific dates of the 
first stressor, he has not provided the specific locations or 
names of other service members involved for any of the three 
stressors.  Corroboration or verification is not feasible in 
the case of civilian casualties, enemy casualties, sniper 
attacks, mistreatment of enemy prisoners, or events that 
occurred while traveling in a convoy.  In these instances, a 
buddy statement from a fellow service member would be 
required in order to corroborate the alleged stressor.  See 
VA Adjudication Procedures Manual, M21-1MR, Part 
IV.ii.1.D.14.d.  However, the Veteran has not submitted any 
buddy statement as corroboration.  Further, the Board finds 
the Veteran's statements regarding these stressors have been 
vague and clearly provide no basis for the VA to verify the 
stressors.  See 38 C.F.R. § 3.159(c)(2)(i) (2008) (in the 
case of records requested to corroborate a claimed stressful 
event in service, the claimant must provide information 
sufficient for the records custodian to conduct a search of 
the corroborative records).

As for stressors 4 and 5, regarding the Veteran's assertions 
of being under enemy fire during the Tet Offensive in January 
1968 and of an explosion from an Air Force bomb dump between 
February and April 1968, the Veteran has provided sufficient 
information as to the unit to which he was assigned and the 
date of the stressors, and the Board finds that the RO has 
contacted the U.S. Armed Services Center for Unit Records 
Research (CURR) (now the U.S. Army and Joint Services Records 
Research Center (JSRRC)) to request unit records or 
additional information that would verify these two in-service 
stressors.  Specifically, a June 2006 response from CURR to 
the RO's request for verification of in-service stressors 
indicates that there was a hostile rocket attack on Bien Hoa 
Air Force Base on April 6, 1968.  The fact that a Veteran, 
who had a noncombatant MOS, was stationed with a unit that 
was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  See 
Pentecost , 16 Vet. App. at 128 (base subjected to rocket 
attacks during time that Veteran was stationed at the base).  
In other words, the Veteran's presence with the unit at the 
time such attacks occurred corroborates his statement that he 
experienced such attacks personally.  There is no specific 
information suggesting the Veteran was not present during the 
enemy rocket attack on his base at Bien Hoa.  In this regard, 
a stressor need not be corroborated in every detail.  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).  

Thus, with a current diagnosis of PTSD and the verification 
of one of the Veteran's alleged in-service stressors, a VA 
examination and opinion are needed to determine whether he 
has PTSD related to his military service and/or the verified 
in-service stressor- the enemy rocket attack on Bien Hoa Air 
Force Base on April 6, 1968.  A VA examination is necessary 
to determine the nature, extent, and etiology of any current 
psychiatric disorder, to include PTSD, that may be related to 
the Veteran's military service.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain all of the Veteran's VA clinical 
records, specifically to include the 
March 2, 2004 audiology report.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
must provide a negative response if 
records are not available.

2.	Schedule the Veteran for a VA 
psychiatric examination to determine 
the nature and etiology of any PTSD or 
other psychiatric disorder present.  
Prepare a summary of the following 
verified in-service stressor for the VA 
examiner to consider: on April 6, 1968, 
Bien Hoa Air Force Based came under a 
hostile rocket attack.  

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner in connection 
with the examination.  The examiner 
should note in the examination report 
that pertinent documents in the claims 
file - including the Veteran's SPRs and 
his VA treatment records dated from 
July 2004 to September 2004, during 
which the Veteran reported the in-
service stressors and a diagnosis of 
PTSD was given - were reviewed in 
conjunction with the examination.  
The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  

Based on a physical examination and 
comprehensive review of the claims 
file, the examiner is asked to provide 
an opinion responding to the following 
questions: (a) Is it at least as likely 
as not (meaning 50 percent or more 
probable) the Veteran has PTSD related 
to the verified stressor of an enemy 
rocket attack on Bien Hoa Air Force 
Base on April 6, 1968? (b) If a 
diagnosis of a psychiatric disorder 
other than PTSD is made, is it at least 
likely as not such disorder(s) is 
related to the Veteran's military 
service?  

The term "at least as likely as not" 
does not mean merely within the realm 
of medical possibility, but rather, 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should discuss the 
rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible.

3.	After completing the above development, 
the RO should readjudicate the issues 
on appeal, considering any new evidence 
secured since the June 2006 
supplemental statement of the case.  If 
any of the claims are not granted to 
the Veteran's satisfaction, send him 
and his representative another 
supplemental statement of case and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.     

The appellant has the right to submit additional evidence and 
argument on the  matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




